   Case: 1:18-cv-00567 Document #: 80 Filed: 04/30/20 Page 1 of 11 PageID #:928




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

JIM PEARSON,                                           )
                                                       )
             Plaintiff,                                )
                                                       )
             v.                                        )      No. 18 CV 567
                                                       )
VILLAGE OF BROADVIEW, MAYOR                            )      Judge Thomas M. Durkin
SHERMAN C. JONES, AND BUILDING                         )
COMMISSIONER DAVID UPSHAW,                             )
                                                       )
             Defendants.                               )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Jim Pearson alleges that Defendants—the Village of Broadview, its

Mayor, Sherman Jones, and its Building Commissioner, David Upshaw—

unconstitutionally refused to renew a favorable tax classification for his commercial

property. Pearson asserts two claims: (1) a “class-of-one” equal protection claim

(Count I); and (2) a Monell claim (Count II). Before the Court is Defendants’ motion

to dismiss both claims. R. 72. That motion is granted for the reasons explained below.

                              STANDARD OF REVIEW

      A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-
   Case: 1:18-cv-00567 Document #: 80 Filed: 04/30/20 Page 2 of 11 PageID #:929




harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                   BACKGROUND

      Factual allegations. This action arises out of Defendants’ refusal to grant

Pearson a renewal of his 6B tax classification for a property located in Broadview,

Illinois. R. 68 ¶ 16. A 6B classification is designed to encourage the redevelopment of

industrial and abandoned properties and results in significant tax savings for the

property owner. See id. ¶ 8; R. 28 at 2-3 (describing the 6B tax classification). The 6B

classification may be renewed by filing an application together with a certified copy

of the resolution or ordinance by the municipality in which the property sits stating

that it supports and consents to the renewal of the tax incentive. COOK COUNTY




                                           2
    Case: 1:18-cv-00567 Document #: 80 Filed: 04/30/20 Page 3 of 11 PageID #:930




ASSESSOR’S OFFICE, CLASS 6B ELIGIBILITY BULLETIN (2018).1 In April 2014, Pearson

applied for renewal of the 6B tax classification for his commercial lot in Broadview.

R. 68 ¶ 13. The Village did not consider his request for renewal and Pearson was told

that the Village would no longer be issuing 6B resolutions to anyone. Id. ¶¶ 16-17.

       In August 2015, a representative of Sam’s Beauty contacted Pearson about

purchasing his property. Id. ¶ 18. Pearson and Sam’s Beauty agreed on a purchase

price of $2,750,000, subject to certain requirements including the renewal of the

property’s 6B classification. Id. ¶ 21. The owners of Sam’s Beauty met with Building

Commissioner Upshaw to discuss renovation plans for the property and the 6B

renewal. Id. ¶¶ 4, 23. Title 13 of the Village’s Building Code requires purchasers of

real property to place funds in escrow to ensure that the buyer will remedy any

Village code violations. Id. ¶¶ 28-29. Upshaw informed Sam’s Beauty that the escrow

funds would be forfeited to the Village if renovations to the property violated Village

code or were not “to the satisfaction of the Building Commissioner.” Id. ¶ 30. When

Sam’s Beauty inquired as to how it could avoid any such forfeiture, Upshaw said

Sam’s Beauty could hire him as a consultant. Id. ¶¶ 32-33. Sam’s Beauty viewed this

response as a shakedown and rescinded its offer to purchase Pearson’s property. Id.


1   Available at http://www.cookcountyassessor.com/assets/forms/cls6bb.pdf (last
visited April 27, 2020). Courts may take judicial notice of facts that are “not subject
to reasonable dispute because [they] . . . can be accurately and readily determined
from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
201(b)(2). This includes matters of public record, including “state statutes, city
charters, and city ordinances,” Iovinelli v. Pritchett, 2008 WL 2705446, at *2 (N.D.
Ill. July 9, 2008), and “information presented on reliable websites,” Incandela v.
Great-W. Life & Annuity Ins. Co., 2010 WL 438365, at *5 (N.D. Ill. Feb. 4, 2010), such
as the Cook County Assessor’s office here.



                                          3
   Case: 1:18-cv-00567 Document #: 80 Filed: 04/30/20 Page 4 of 11 PageID #:931




¶ 34. After the deal fell through, Pearson sold the property to Graymills Corporation

for $2,350,000. Id. ¶ 40.

      Prior to the purchase, Graymills had already started attempting to acquire a

6B tax classification for the property, including by meeting with Upshaw and Mayor

Jones in January 2016. Id. ¶¶ 44, 51. Graymills offered the Village something

“substantial” to procure the Defendants’ support. Id. ¶ 73. Following the January

meeting, Jones and Upshaw put forth “extraordinary efforts” to get Graymills a 6B

classification for the property. Id. ¶ 52. The Village approved the 6B renewal in

February 2016, before Graymills’ purchase of Pearson’s property was finalized. Id. ¶

57. It is the Village’s custom to approve a 6B tax resolution in return for a benefit to

the Village. Id. ¶¶ 85-87.

      Procedural history. Pearson filed his initial complaint in Illinois state court

in May 2017 alleging: (1) negligence; and (2) fraud in the inducement. R. 14-1.

Pearson then filed a second amended complaint (which Defendants removed to this

Court) alleging: (1) a violation of procedural due process; and (2) abuse of

governmental power. R. 26. The Court granted Defendants’ subsequent motion to

dismiss the procedural due process claim but denied the motion on the abuse of

governmental power claim and ruled that it would consider it an equal protection

class-of-one claim. R. 28. The Court also ruled that the second amended complaint

stated a Monell claim. Id. at 8-9. Following some discovery, Pearson filed a third




                                           4
         Case: 1:18-cv-00567 Document #: 80 Filed: 04/30/20 Page 5 of 11 PageID #:932




amended complaint in January 2020 to clarify his class-of-one equal protection claim.

R. 68.2 Defendants have moved to dismiss the third amended complaint.

                                         ANALYSIS

    I.      Statute of Limitations

            Defendants first argue that Pearson’s claims are time-barred. Pearson

counters that his claims are timely because they relate back to his initial complaint.

An amendment to a pleading relates back to the date of the original pleading when it

“asserts a claim or defense that arose out of the conduct, transaction, or occurrence

set out—or attempted to be set out—in the original pleading.” Fed. R. Civ. P. 15(c).

Rules regarding relation back are liberally construed to further the goal of trying

cases on the merits. Staren v. American National Bank & Trust Co. of Chicago, 529

F.2d 1257, 1263 (7th Cir. 1976). “The criterion of relation back is whether the original

complaint gave the defendant enough notice of the nature and scope of the plaintiff's

claim that he shouldn’t have been surprised by the amplification of the allegations of

the original complaint in the amended one.” Santamarina v. Sears, Roebuck & Co.,

466 F.3d 570, 573 (7th Cir. 2006). Defendants correctly note differences between the

second amended complaint and third amended complaint. R. 72 at 10. The second

amended complaint alleges that the Village solicited a $50,000 campaign donation

from Pearson’s prospective buyer (Sam’s Beauty) in order to facilitate the 6B renewal.

R. 26 ¶ 10. Meanwhile, the third amended complaint alleges that Defendants granted

a 6B tax classification to Graymills because of its willingness to provide a substantial



2   The third amended complaint also alleges a Monell claim.

                                              5
      Case: 1:18-cv-00567 Document #: 80 Filed: 04/30/20 Page 6 of 11 PageID #:933




benefit to the Village. R. 68 ¶¶ 73-74. The third amended complaint additionally

alleges that the Village attempted a “shakedown” of Pearson’s prospective buyer via

the Title 13 inspection process. Id. ¶ 34. Despite these differences, the gravamen of

both complaints is that Pearson was denied a 6B tax classification and lost out on a

profitable sale because he and his preferred buyer did not engage in the Village’s pay-

to-play scheme. R. 26 ¶ 27; R. 68 ¶ 99. Defendants were on notice of Pearson’s central

allegations of inappropriate behavior surrounding a 6B tax renewal for his property.

R. 26 ¶¶ 21, 27. As such, Pearson’s third amended complaint relates back to his

second amended complaint and his claims are timely.

II.      Equal Protection Claim (Count I)

         To prevail on a class-of-one equal protection claim, a plaintiff must allege that

he has been “[1] intentionally treated differently from others similarly situated and

that [2] there is no rational basis for the difference in treatment.” Forgue v. City of

Chicago, 873 F.3d 962, 968 (7th Cir. 2017) (quoting Engquist v. Or. Dep’t of Agric.,

553 U.S. 591, 601-02 (2008)). A finding of rational basis is a low bar that simply

requires “a rational relationship between the disparity of treatment and some

legitimate governmental purpose.” Srail v. Village of Lisle, Ill., 588 F.3d 940, 946 (7th

Cir. 2009). To defeat a motion to dismiss, a plaintiff bears the burden to “eliminate

any reasonably conceivable state of facts that could provide a rational basis for the

classification,” D.B. ex rel. Kurtis B. v. Kopp, 725 F.3d 681, 686 (7th Cir. 2013), and

must overcome the “presumption of rationality that applies to government




                                             6
   Case: 1:18-cv-00567 Document #: 80 Filed: 04/30/20 Page 7 of 11 PageID #:934




classifications.” Wroblewski v. City of Washburn, 965 F.2d 452, 459 (7th Cir. 1992)

(quoting Srail, 588 F.3d at 946-47).

       The crux of Pearson’s claim is that the Village denied his request for a 6B tax

renewal while granting Graymills’ request because Graymills (but not Pearson)

engaged in its pay-to-play scheme. See R. 68 ¶¶ 95-101. In the second amended

complaint, Pearson alleged that this occurred when Defendants solicited a $50,000

bribe in the form of a campaign donation from his prospective buyer to support his

renewal bid. R. 26 ¶¶ 10, 21. The Court held that Pearson had stated a class-of-one

claim because the abuse of governmental authority for personal pecuniary gain does

not relate to a legitimate state interest and does satisfy the rational basis

requirement. Forseth v. Vill. of Sussex, 199 F.3d 363, 371 (7th Cir. 2000) (“Plaintiffs

alleged that a member of the governing body denied them equal protection under the

law when he demanded and received significant personal pecuniary gain by the abuse

of his governmental authority.”). The third amended complaint does not allege that

Defendants solicited a campaign bribe from Pearson and Sam’s Beauty. Rather,

Pearson now alleges that Defendants supported Graymills’ 6B renewal request

because it offered the Village “something ‘substantial.’” R. 68 ¶ 73; see also id. ¶ 47

(“internal communications were had at Graymills about making ‘substantial’

contributions to Broadview.”).

       In so alleging, Pearson has now offered a rational basis for the Village’s

different treatment of him and Graymills. See Miller v. City of Monona, 784 F.3d

1113, 1121 (7th Cir. 2015) (“it is possible for plaintiffs to plead themselves out of court




                                            7
    Case: 1:18-cv-00567 Document #: 80 Filed: 04/30/20 Page 8 of 11 PageID #:935




if their complaint reveals a potential rational basis for the actions of local officials.”).

Certain forms of state action, such as local zoning and land use approval processes,

“involve discretionary decisionmaking based on a vast array of subjective,

individualized assessments.” Id. at 1119 (quoting Engquist, 553 U.S. at 603). As such,

“‘the rule that people should be ‘treated alike, under like circumstances and

conditions’ is not violated when one person is treated differently from others, because

treating like individuals differently is an accepted consequence of the discretion

granted,’ and ‘allowing a challenge based on the arbitrary singling out of a particular

person would undermine the very discretion that such state officials are entrusted to

exercise.’” Id. at 1119-20. Indeed, the Cook County Code expressly recognizes this

discretion by stating that a 6B classification will only be granted if “the municipality

. . . supports and consents.” Cook County Code Sec. 74-63(7)(a).3 As Pearson

acknowledges, a 6B classification can result in millions of dollars in tax savings. See

R. 68 ¶ 67. In exchange for these savings, it is rational that the Village may balance



3  The Cook County Code also contains other requirements to qualify for the
classification, including that the municipality or County Board has determined that
“the incentive provided by the Class 6b is necessary for development to occur on that
specific real estate.” Id. Pearson’s third amended complaint contains no information
about how his business satisfied this standard or how his business otherwise
compared to Graymills. “Normally, a class-of-one plaintiff will show an absence of
rational basis by identifying some comparator—that is, some similarly situated
person who was treated differently.” Monona, 784 F.3d at 1120 (quoting Fares Pawn,
LLC v. Ind. Dep't of Fin. Insts., 755 F.3d 839, 845 (7th Cir.2014)). “To be similarly
situated, a comparator must be ‘identical or directly comparable’ to the plaintiff ‘in
all material respects.’” Id. (quoting LaBella Winnetka, Inc. v. Vill. of Winnetka, 628
F.3d 937, 942 (7th Cir.2010)). Thus, even if the third amended complaint had not
contained a rational basis for the difference in treatment, it does not provide enough
information for the Court to conclude that Pearson and Graymills were similarly
situated.

                                             8
   Case: 1:18-cv-00567 Document #: 80 Filed: 04/30/20 Page 9 of 11 PageID #:936




out lost property tax revenue by seeking an alternative benefit. Unlike Pearson’s

second amended complaint, which alleged that Village officials solicited personal

bribes, Pearson’s third amended complaint alleges that Graymills offered substantial

benefits for the Village in exchange for Defendants’ support of its 6B application. That

provides a conceivable rational basis for why the Village supported Graymills’ request

but not Pearson’s. See Monona, 784 F.3d at 1121 (“even at the pleadings stage, ‘[a]ll

it takes to defeat [a class-of-one] claim is a conceivable rational basis for the difference

in treatment.’”) (alterations in original) (quoting D.B. ex rel. Kurtis B, 725 F.3d at

686). And far from supporting his claim, Pearson’s additional allegation that a

different 6B applicant was required “to reinvest a portion of property tax savings”

from the 6B “into the Village of Broadview” to “fund various capital projects” only

serves to strengthen the Court’s conclusion that the Village had a rational basis for

supporting Graymills’ bid. R. 68 ¶ 87.

       To the extent Pearson contends that he still has a viable class-of-one claim

because of Upshaw’s “shakedown” of Sam’s Beauty during the Title 13 process, that

argument fails. Pearson takes the position that Upshaw’s comment to Sam’s Beauty

about hiring him as a consultant to avoid forfeiture of the Title 13 escrow funds

constitutes a solicited bribe. But even if the Court were to construe it as such, the

critical difference between that and the alleged $50,000 campaign bribe (which the

Court held was a proper basis to state a class-of-one claim) is that Pearson alleged

the campaign donation was in exchange for a 6B resolution. See R. 26 ¶¶ 21, 27. The

bribe was thus directly related to his claim. In contrast, Pearson alleges that




                                             9
    Case: 1:18-cv-00567 Document #: 80 Filed: 04/30/20 Page 10 of 11 PageID #:937




Upshaw’s solicitation of Sam’s Beauty to hire him as a consultant was in exchange

for an assurance that Sam’s Beauty would not forfeit its Title 13 escrow funds. R. 68

¶¶ 32-33.4 While that may have contributed to Sam’s Beauty’s decision not to

purchase the property, it does not speak to how Pearson was treated differently than

Graymills for purposes of an attempted 6B classification renewal. Accordingly, those

allegations do not support Pearson’s class-of-one claim. The Court thus grants

Defendants’ motion to dismiss.

III.   Monell Claim (Count II)

       Pearson also asserts a claim against the Village of Broadview under Monell v.

Department of Social Services, 436 U.S. 658 (1978). A Monell claim “requires a

municipal policy or practice that results in a constitutional deprivation.” Palka v.

Shelton, 623 F.3d 447, 455 (7th Cir. 2010). Because the third amended complaint fails

to state a claim for any constitutional violation, the Village cannot be held liable

under Monell. Id.; D.B. ex rel. Kurtis B., 725 F.3d at 687. As such, Pearson’s Monell

claim is dismissed.

                                  CONCLUSION

       For these reasons, the Court grants Defendants’ motion, R. 72, and dismisses

Pearson’s claims without prejudice. Should Pearson believe he can cure the

deficiencies described, he may move for leave to file an amended complaint by June

1, 2020. The motion should attach a redlined comparison between the current




4If anything, it would appear that Sam’s Beauty rather than Pearson is the
potential aggrieved party.

                                         10
   Case: 1:18-cv-00567 Document #: 80 Filed: 04/30/20 Page 11 of 11 PageID #:938




complaint and the amended complaint and should be supported by a brief of no more

than five pages describing how the proposed amended complaint would cure the

deficiencies identified by the Court. If Pearson fails to file a motion for leave to amend

or move for an extension of time in which to do so by June 1, 2020, the case will be

dismissed with prejudice.

                                         ENTERED:




                                                Honorable Thomas M. Durkin
                                                United States District Judge

Dated: April 30, 2020




                                           11
